i          i      i                                                                   i        i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00492-CR

                                      Jose Antonio CARDENAS,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2004-CRN-000160-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 31, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX . R. APP . P. 42.2(a). We, therefore, grant the motion and dismiss this appeal.

See id.

                                                        PER CURIAM

DO NOT PUBLISH